Campbell and Parker, JJ.,
concurring in the result:
The assertion by the plaintiffs that this action is brought under the Uniform Declaratory Judgment Act does not make it so. It is obvious that the case seeks an accounting from Bessie B. Ballentine *687as though she were a trustee. Plaintiffs failed to establish any trust, and there are no allegations establishing any wrongdoing on the part of Bessie B. Ballentine. The allegations in the complaint are insufficient to entitle the plaintiffs to the relief requested and fail to state a cause of action. We concur in the result that the judgment of the trial court should be reversed.